SO ORDERED.

SIGNED this 11th day of June, 2020.




 ________________________________________________________________________


                  DESIGNATED FOR ONLINE PUBLICATION

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS


IN RE:

PIXIUS COMMUNICATIONS, LLC,                   Case No. 19-11749
                                              Chapter 11
                       Debtor.

IN RE:

WISPer VENTURES LEASING, LLC,                Adv. No. 19-5110

                        Plaintiff,
vs.

PIXUS COMMUNICATIONS LLC;
ROBERT G. HANSON; JAY S.
MAXWELL, individually and as
trustee of Jay S. Maxwell Trust;
JAMES R. VOSBURGH, individually
and as trustee of Vosburgh Family
Revocable Trust; CAROL L.
MURRAY, individually and as
Trustee of the Carol L. Murray
Living Trust; LIES INVESTMENTS,
LP; LV PROPERTIES, GP; JOHN

                                        1

             Case 19-05110    Doc# 35   Filed 06/11/20   Page 1 of 14
    DOES 1-10; JANE DOES 1-10; ABC
    ENTITIES 1-10,

                             Defendants.



                            ORDER DENYING PLAINTIFF’S MOTION
                               TO REMAND and TO ABSTAIN

        Claims related to bankruptcy cases may be removed to district courts who

may hear them or refer them to bankruptcy courts. The district or bankruptcy court

can hear a removed state court action if the action is a core proceeding, arises out of

a bankruptcy case, or is related to a bankruptcy case pending in their district. 1 The

removed-to court must determine whether the removal is procedurally proper and

decide whether to equitably remand the proceeding. 2 That court also has discretion

to abstain from hearing a state court proceeding. 3 Pixius’s removal of WISPer

Ventures Leasing’s Arizona state court case against it and some of its members, and

WISPer’s motion for remand and alternatively, to abstain, presents about every

issue a removal-remand controversy could but in the end, the equities favor this

Court’s retention of the removed case and denying WISPer’s motion to remand and

to abstain.

        Background

        Vastly simplified, WISPer Ventures Leasing LLC, (“WVL”) leased or sold

equipment to internet service provider Pixius, a limited liability company. A group



1 28 U.S.C. § 1452(a).
2 28 U.S.C. § 1452(b).
3 28 U.S.C. § 1334(c)(1).


                                            2

                  Case 19-05110   Doc# 35   Filed 06/11/20   Page 2 of 14
of Pixius’s members, including Robert G. Hanson, Carol L. Murray as trustee of the

Carol L. Murray Living Trust, James R. Vosburgh as trustee of the James R.

Vosburgh Living Trust, Jay S. Maxwell as trustee of the Jay S. Maxwell Living

Trust, Lies Investments L.P., and LV Properties, GP (“the Subordinated Members”)

executed subordination agreements whereby they agreed not to receive any

payments from Pixius until WVL’s debt was paid in full. Those members, save LV

Properties, acquired Pixius’s debt to CrossFirst Bank and are secured creditors of

Pixius (the “CrossFirst Members”). The CrossFirst Members’ rights to payment as

creditors under the CrossFirst loan documents were likewise subordinated to

payment of WVL’s debt. When Pixius filed its chapter 11 petition on September 13,

2019, it requested leave to use the CrossFirst Members’ cash collateral. That

request was granted, conditioned on Pixius adequately protecting the group’s

interests by permitting them to retain their liens in Pixius’s property, some of which

was leased or sold to Pixius by WVL, and all of which has subsequently been sold in

the bankruptcy case. Controversies remain concerning who is to be paid what from

the sale proceeds. WVL concedes that it is a secured creditor of Pixius, not a lessor. 4

          In August of 2019, before Pixius filed its chapter 11 case, WVL sued it and

the Subordinated Members in Arizona state court. Against Pixius, WVL sought to

collect its debt. Against the Subordinated Members, it sought to collect payments

made by Pixius to them in various amounts before WVL was paid in full. As to the

CrossFirst Members, WVL sought repayment of all funds paid by Pixius either to



4   No. 19-11749, Doc. 324, ¶ 8; Doc. 345, ¶s 3-4, 9.

                                                        3

                    Case 19-05110        Doc# 35        Filed 06/11/20   Page 3 of 14
CrossFirst or the CrossFirst Members. After Pixius filed bankruptcy, it removed the

Arizona case on October 7, 2019 directly to this Court. 5 WVL voluntarily dismissed

Pixius from the removed action and moved to remand the case to Arizona state

court. 6 Recently, Pixius filed an adversary proceeding against WVL in this Court

seeking a determination that WVL is a secured creditor rather than a lessor and the

value of WVL’s security interests. 7 Pixius has also filed a motion in its bankruptcy

case to distribute the sale proceeds that implicates the same issues. 8 WVL has

objected to the values Pixius has assigned its collateral. WVL has also filed proofs of

claims related to its collateral and the subordination agreements. 9 The presence of

these intertwined issues in three matters now pending in two courts requires that I

determine where all of the WVL-Pixius-Member Groups 10 disputes should be

resolved.

       Analysis

       WVL’s “Late” Remand Motion is not Fatal to Addressing its Merits.

       WVL moved to remand or abstain (the “Motion”) on the 30th day after

Pixius’s notice of removal. 11 It argues that Pixius (1) improperly removed the case to



5 Adv. Doc. 1. The Notice of Removal was filed with the Arizona state court on October 16, 2019
pursuant to Fed. R. Bankr. P. 9027(c). See Adv. Doc. 5.
6 Adv. Doc. 8 (Notice of voluntary dismissal filed November 5, 2019 pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), made applicable in adversary proceedings by Fed. R. Bankr. P. 7041); Adv. Doc. 9
(WVL’s motion for remand, or alternatively, motion to abstain, filed November 6, 2019).
7 See Pixius Communications LLC v. WISPer Ventures Leasing LLC, Adv. No. 20-5065 (Bankr. D.

Kan.) filed April 13, 2020.
8 Doc. 311 and 312.
9 See Claim 49-1 filed January 16, 2020, and Claim 63-1 filed January 20, 2020.
10 As used in this Order the term “Member Groups” refers collectively to the CrossFirst Members and

the Subordinated Members as described previously.
11 The notice of removal was filed in this Court on October 7, 2019 and the remand Motion was filed

on November 6, 2019.

                                                4

                Case 19-05110       Doc# 35      Filed 06/11/20     Page 4 of 14
this Court rather than the U.S. District Court for the District of Arizona under the

bankruptcy removal statute, 28 U.S.C. § 1452(a); and (2) that this Court should

equitably remand under § 1452(b) or abstain under 28 U.S.C. § 1334(c)(1). Pixius

and the Member Groups argue that WVL’s Motion was late under this District’s

local bankruptcy rule, D. Kan. L.B.R. 9027.1. That rule provides that a remand

motion from a § 1452 removal should be filed within 21 days of the notice of

removal. Fed. R. Bankr. P. 9027 controls removals. Rule 9027(d) governs remands

from bankruptcy removals but provides no time limit for filing a motion for remand

or abstention under § 1334. 12 This Court imposed the 21-day rule to prompt

removed parties to seek remand with dispatch. A court may always consider the

nature and extent of its jurisdiction, even if no party requests it. 13 Moreover, the

Court always retains the discretion to permit a motion to remand a case removed

under § 1452 so long as the motion complies with the terms of Fed. R. Bankr. P.

9027. 14 This one does. I conclude that filing the remand motion nine days later than

the local rule requires—a procedural misstep—doesn’t bar my considering its

merits.



12 The Court notes that a party seeking abstention must file a motion for transfer in the bankruptcy
court under D. Kan. Rule 83.8.6(a), certifying the grounds for transfer. Rule 83.8.6(b)(3) provides
that the motion for transfer of a removed case must be filed within 20 days after notice of removal.
Finally, the consequences of an untimely motion to transfer under Rule 83.8.6(b)(5) is that it “shall
be construed as consent to final entry of judgment in the Bankruptcy Court.” Thus, even if WVL’s
Motion is construed as a motion to transfer on abstention grounds, it is untimely and WVL is deemed
to consent to the Bankruptcy Court’s entry of a final entry of judgment. See also D. Kan. Rule 83.8.7.
13 See Billington v. Winograde (In re Hotel Mt. Lassen, Inc.), 207 B.R. 935, 939 (Bankr. E.D. Cal.

1997) (holding that remand motion of bankruptcy removal raising question of subject-matter
jurisdiction was timely even though not raised within 30-day time limit of general remand statute).
14 Because a remand motion under § 1452(b) is based upon “any equitable ground,” the timing of the

remand motion may be a factor to be considered in determining whether remand is appropriate. Id.
(delay in seeking remand may be an equitable factor against remand).

                                                  5

                 Case 19-05110       Doc# 35      Filed 06/11/20      Page 5 of 14
       Wrong-Court Removal Should Not Bar Retention of This Proceeding

       A more difficult question is whether Pixius’s failure to remove this case to the

appropriate tribunal should bar my retaining it. Pixius removed this case under 28

U.S.C. § 1452, the bankruptcy removal statute. 15 It permits under subsection (a)

removal of—

       any claim or cause of action in a civil action [with a couple of exceptions
       not relevant here]... to the district court for the district where such civil
       action is pending, if such district court has jurisdiction of such claim or
       cause of action under section 1334 of this title. 16

Where the state court case is in a different federal district from the bankruptcy

case, removal is normally a two-step process. 17 Pixius should have removed the

Arizona state court action to the United States District Court for the District of

Arizona (or the United States Bankruptcy Court for the District of Arizona) and

then filed a motion to transfer to the Kansas bankruptcy court where Pixius’s

bankruptcy was pending. Collier’s bankruptcy treatise notes that in some districts,

a bankruptcy-related matter removed to district court is often “automatically

referred” to the bankruptcy court in that district pursuant to standing orders




15 See Richard Levin & Henry J. Sommer, eds.-in-chief, 1 COLLIER ON BANKRUPTCY ¶ 3.07[1] at pp.
89-91 (16th ed. 2019) (“COLLIER”) noting several differences between the bankruptcy removal statute
and the general removal statute, § 1441. Fed. R. Bankr. P. 9027 governs § 1452(a) removals. See also
Shared Network Users Group, Inc. v. WorldCom Technologies, Inc., 309 B.R. 446, 449 (E.D. Pa.
2004).
16 Section1452(a) (Emphasis added). Lennar Corp. v. Briarwood Capital LLC, 430 B.R. 253, 261

(Bankr. S.D. Fla. 2010) (noting removal jurisdiction under § 1452 is based on the pendency of a
bankruptcy case but a state court case removed under § 1452(a) is not removed to the district where
the bankruptcy case is pending, but rather to the district where the state court case was pending).
17 See Roberts v. Bisno (In re Bisno), 433 B.R. 753, 757 (Bankr. C.D. Cal. 2010).


                                                 6

                Case 19-05110        Doc# 35     Filed 06/11/20      Page 6 of 14
promulgated under 28 U.S.C. § 157(a). 18 Pixius erred procedurally in removing this

proceeding directly to the Kansas bankruptcy court.

        Some districts allow the notice of removal of a state case to be filed directly

with the clerk of the bankruptcy court (bypassing the district court) in the district

where the civil action is pending. 19 That frequently happens in this District. 20

Caselaw suggests that when the bankruptcy case is pending in a different district,

the party filing the notice of removal should file with it a motion to transfer the

removed proceeding to the judicial district in which the bankruptcy case is

pending. 21 The district or bankruptcy court of the district where the state case is

pending has jurisdiction to hear a remand motion and transfer motion where the

bankruptcy case is pending in another district. 22 Most courts presented with a




18 1 COLLIER, ¶ 3.07[1] at p. 91.
19 A majority of courts have concluded that direct removal to the bankruptcy court is permissible
because, inter alia, the bankruptcy court constitutes a “unit” of the district court, such that removal
of a claim or cause of action directly to the bankruptcy court is the “functional equivalent” of removal
to the district court. See, e.g., Indus. Clearinghouse, Inc. v. Mims (In re Coastal Plains, Inc.), 338 B.R.
703, 710-12 (N.D.Tex.2006) (following majority view and citing 28 U.S.C. § 151); Bank of America,
N.A. v. Brennan Title Co. (In re Donoho), 402 B.R. 687, 692 (Bankr.E.D.Va.2009) (collecting cases).
Other courts note that notices of removal are properly filed directly in the bankruptcy court if the
district court has entered a general order of reference to the bankruptcy court. In re Donoho, 402
B.R. at 692 (collecting cases).
20 See D. Kan. L.B.R. 9027.1(a). The District of Kansas also has a standing order of reference to the

Kansas bankruptcy court. See Amended Standing Order of Reference, D. Kan. S.O. No. 13-1 dated
June 24, 2013, reprinted in District of Kansas Rules of Practice and Procedure for District and
Bankruptcy Court (March 17, 2018), p. 193.
21 See Meritage Homes Corp. v. JPMorgan Chase Bank, N.A., 474 B.R. 526 (Bankr. S.D. Ohio 2012)

(JP Morgan filed notice of removal of Ohio state court case in Ohio bankruptcy court and motion to
transfer removed case to Nevada district court where bankruptcy case was pending in Nevada
bankruptcy court); In re Bisno, 433 B.R. 753, 757; Furr v. Barnett Bank (In re S&K Air Power of
Florida, Inc.), 166 B.R. 193, 194 (Bankr. S.D. Fla. 1994).
22 Meritage Homes Corp., 474 B.R. at 535.


                                                    7

                  Case 19-05110        Doc# 35       Filed 06/11/20      Page 7 of 14
remand and transfer motion first address the remand because it raises

jurisdictional issues and doing so is consistent with removal procedures. 23

       But what if the removing party removes the case to the wrong district? Here

the caselaw is mixed. Some courts hold that a wrong-court removal is a

jurisdictional problem and should result in an immediate remand. In a case where

the chapter 7 trustee removed a state court action to federal district court for a

district other than the one where the state case was pending, the bankruptcy court

held that it lacked jurisdiction over the removed action and that it had to be

remanded to state court. 24 Other courts suggest that such errors are strictly

procedural and don’t affect the receiving court’s jurisdiction. 25 At least one circuit’s

Court of Appeals holds that failure to comply with the geographical requirements of

the removal rule “does not deprive the district court of subject-matter jurisdiction in

a removal case.” 26 The Tenth Circuit has not spoken on this question. It seems

likely that upon removal of this case to the Arizona federal district court (or Arizona




23 Lennar Corp. v. Briarwood Capital LLC, 430 B.R. 253, 260-61 (Bankr. S.D. Fla. 2010) (notice of
removal of Florida state court case filed in Florida bankruptcy court where removal jurisdiction was
based on pending California bankruptcy case.); In re Caesars Entertainment Operating Company,
Inc., 588 B.R. 233, 237-38 (9th Cir. BAP 2018) (only in rare circumstances should bankruptcy court
rule on motion to transfer venue prior to concurrent motion to remand to state court).
24 In re S&K Air Power of Florida, Inc., 166 B.R. 193, 194-95. See also National Developers, Inc. v.

Ciba-Geigy (In re National Developers, Inc.), 803 F.2d 616, 620 (11th Cir. 1986) (deeming § 1478(a)
(the predecessor to § 1452) jurisdictional and not waivable).
25 See In re Bisno, 433 B.R. 753, 757-58 (Bankr. C.D. Cal. 2010) (concluding that removal to wrong

district was procedural error and stating majority view that a removal to the wrong federal court is a
venue problem, not a jurisdictional problem); Cambridge Co. v. Cotton (In re Trafficwatch), 138 B.R.
841, 844 (Bankr. E.D. Tex. 1992) (describing language of bankruptcy removal statute as a venue
provision and disagreeing with National Developers; concluding wrong-court removal is a procedural
defect that can be waived).
26 Peterson v. BMI Refactories, Inc., 124 F.3d 1386, 1388 (11th Cir 1997) (describing as a procedural

defect, the removal to the wrong federal court; removal under the general removal statute, 28 U.S.C.
§ 1441(a)).

                                                  8

                 Case 19-05110        Doc# 35     Filed 06/11/20      Page 8 of 14
bankruptcy court), a motion to transfer the action to the District of Kansas would

not only have been in order but would likely have been granted. Skipping those

steps is a procedural error, nothing more. After all, this Court has jurisdiction of

Pixius’s assets and therefore has jurisdiction to determine whether the Arizona

action is within the bankruptcy court’s core jurisdiction or is sufficiently related to

the Pixius case. 27

       Legal and Equitable Grounds Favor the Court’s Retention of this Proceeding

               Related-to Jurisdiction Exists

       WVL argues remand should be granted because this Court lacks subject-

matter jurisdiction of the removed Arizona action, which it casts as a state contract

law dispute between non-debtor parties WVL and the Member Groups; Pixius is no

longer a party to the action because WVL dismissed debtor after the case was

removed. 28 But that narrow view ignores the cat’s-cradle that is the

interrelationship of the debtor and the claims of the Member Groups and WVL.

WVL is a secured creditor, not a lessor, of Pixius. Its collateral is the equipment

sold to Pixius at a time that CrossFirst also had security interests in Pixius’s assets.

CrossFirst later assigned its liens to the CrossFirst Members. That means that any




27 See Texas Gulf Trawling Co. v. RCA Trawlers & Supply, Inc. (In re Ciclon Negro, Inc.), 260 B.R.
832, 837 (Bankr. S.D. Tex. 2001) (bankruptcy court can consider sua sponte its jurisdiction over the
subject matter and whether to remand the matter to state court); LMRT Assocs, LC v. MB Airmont
Farms, LLC, 447 B.R. 470, 474 (E.D. Va. 2011) (holding that it was preferable “as a matter of
comity” for bankruptcy court where defendant improperly removed pending breach of contract action
from the Eastern District of Virginia to the Bankruptcy Court for the District of Maryland, to
determine if remand is appropriate).
28 Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995) (agreeing with the views expressed in Pacor

and recognizing suits between third parties that may have an effect on bankruptcy estate as related
to bankruptcy).

                                                 9

                Case 19-05110        Doc# 35     Filed 06/11/20      Page 9 of 14
dispute between Pixius and the Subordinated and CrossFirst Members directly

affects what Pixius owes WVL and the extent of its liens. That invokes this Court’s

core jurisdiction to determine the validity, extent, and priority of WVL’s liens under

28 USC § 157(b)(2)(K). Likewise, because whatever WVL collects from the

subordinated Member Groups (other than attorneys’ fees) would be applied to

WVL’s claim, this action affects the allowance of that claim, another aspect of core

jurisdiction under § 157(b)(2)(B). Plus, there are intramural disputes among the

members of the Member Groups that could affect how much they owe WVL.

       Even if these intramural claims aren’t “core,” they are “related to” the

bankruptcy case. A case is “related-to” if its outcome could alter the rights and

liabilities of the debtor or in any way impact the handling and administration of the

case. 29 If some or all of the CrossFirst Members are liable to WVL for what Pixius

paid to CrossFirst or themselves as CrossFirst’s assignees, what WVL recovers

would be a credit against WVL’s claim in the case. Those members may then have

an indemnity or suretyship claim against Pixius. There are also potential lien and

payment priority disputes between WVL and the Member Groups that touch on the

underlying case’s administration. While bankruptcy courts should remand

proceedings that have no “logical possibility” of affecting the bankruptcy estate, 30

there is every logical possibility that the outcome of the WVL-Member Groups


29 Gardner v. United States (In re Gardner), 913 F. 2d 1515, 1518 (10th Cir. 1990) (applying Pacor’s,
test of related-to jurisdiction: “whether the outcome of the proceeding could conceivably have any
effect on the estate being administered in bankruptcy” (citations omitted)). See Pacor, Inc. v. Higgins,
743 F.2d 984, 994 (3d Cir. 1984).
30 In re Federal-Mogul Global, Inc., 300 F.3d 368, 375 (3d Cir. 2002) (quoting the district court’s

determination that a non-debtor dispute must by itself create the “logical possibility” that the estate
will be affected in order to be “related-to” the bankruptcy under Pacor.)

                                                  10

                Case 19-05110        Doc# 35      Filed 06/11/20      Page 10 of 14
disputes will affect the estate in some way. Indeed, it’s difficult to see how the

Arizona proceeding could not affect the administration of the bankruptcy case. I

therefore conclude that I have subject-matter jurisdiction of the removed Arizona

case.

               Remand on Equitable Grounds is Unwarranted

        Though I conclude this Court has subject-matter jurisdiction, I consider

whether the Arizona action should be remanded on “any equitable ground” under

§ 1452(b). 31 The courts have identified several factors—factors that overlap and are

similar to the factors for exercising permissive abstention noted below: (1)

convenience of the forum; (2) presence of non-debtor parties; (3) whether the case

should be tried as a whole in state court; (4) the duplicative and uneconomic effect

of judicial resources in two forums; (5) the lessened possibility of inconsistent

results; (6) whether the state court is better able to handle state law issues; (7) the

expertise of the bankruptcy court; (8) the degree of relatedness or remoteness to the

main bankruptcy case; (9) prejudice to involuntarily removed parties; (10) whether

forum-shopping is involved; (11) the burden on the bankruptcy court’s docket; and

(12) comity considerations. 32 Because these factors are addressed in the abstention

analysis below, the Court will not repeat that analysis here.

               The Court Declines to Exercise Permissive Abstention



31 See In re Donoho, 402 B.R. 687, 698 (noting that remand on equitable grounds is the counterpart,
in the removal context, of the court’s power to abstain from hearing an original action under
§ 1334(c)(1)); Montalvo v. Vela (In re Montalvo), 559 B.R. 825, 834 (Bankr. S.D. Tex. 2016) (noting
similarity of equitable remand and permissive abstention—considering similar factors in deciding
whether to remand or abstain).
32 In re Ciclon Negro, Inc., 260 B.R. 832, 837.


                                                11

                Case 19-05110       Doc# 35      Filed 06/11/20     Page 11 of 14
        WVL has requested in the alternative that this Court exercise permissive

abstention under § 1334(c)(1). 33 Permissive, or discretionary, abstention allows a

bankruptcy court to abstain from hearing core and non-core matters based on the

interest of justice, judicial economy, or respect for state law. 34 It is based on a

variety of factors from developed caselaw. 35 Those that dispose toward retaining

this proceeding are whether the outcome of the removed case will affect estate

administration (it will), whether the state court case duplicates some of what must

be done here (it does), whether the controversies in that case are related to or

remote from the main case (they’re related), whether it’s feasible to sever the

Member Groups-WVL disputes from the main case (it’s not), and whether retaining

this action burdens the Court’s docket (it doesn’t). Those factors that weigh against

retaining it are whether the claims are state law based (they are), whether there

was a pre-existing state court proceeding (there was), whether WVL is entitled to a

jury trial (it is), and whether there are non-debtor parties (there are). 36 The forum-




33 It doesn’t appear this court is required to abstain under § 1334(c)(2) as there is diversity of
citizenship among WVL, Pixius, and the members.
34 In re Telluride Income Growth, LP, 364 B.R. 390, 398 (10th Cir. BAP 2007).
35 See Commercial Financial Services, Inc. v. Bartmann (In re Commercial Financial Services, Inc.),

251 B.R. 414, 429 (Bankr. N.D. Okla. 2000) (recognizing origins of “well-worn” factors and citing
Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1167 (9th Cir.1990)). The twelve
factors are: (1) the effect that abstention would have on the efficient administration of bankruptcy
estate; (2) the extent to which state law issues predominate; (3) the difficulty or unsettled nature of
applicable state law; (4) the presence of a related proceeding commenced in state court or other
nonbankruptcy court; (5) the federal jurisdictional basis of the proceeding; (6) the degree of
relatedness of the proceeding to the main bankruptcy case; (7) the substance of asserted “core”
proceeding; (8) the feasibility of severing the state law claims; (9) the burden the proceeding places
on the bankruptcy court's docket; (10) the likelihood that commencement of the proceeding in
bankruptcy court involves forum-shopping by one of parties; (11) the existence of a right to jury trial;
and (12) the presence of nondebtor parties in the proceeding.
36 This matter remains at the pleading stage in Arizona; all defendants have answered the complaint

save Pixius. It is not far along in the litigation process.

                                                       12

                  Case 19-05110          Doc# 35       Filed 06/11/20        Page 12 of 14
shopping factor weighs neutral here: The action could’ve been filed in Arizona state

court or in this Court. The factors favoring retention predominate.

        Many of the factual disputes to be litigated in the Arizona action are identical

with those this Court has before it. Plus, this Court should resolve what WVL and

the other creditors should receive from this estate sooner rather than later. There is

no reason to believe that the Arizona state court can determine what the Member

Groups owe WVL any sooner than this Court can. And, though WVL has not

consented to this Court’s conducting a jury trial or entering final judgment, I can

make, at a minimum, proposed findings of fact and conclusions of law after trial of

the removed case. 37

        The outcome of the removed action bears heavily on the administration of the

Pixius bankruptcy estate. All the counter-parties necessary to resolve its issues are

within this Court’s jurisdiction as is WVL itself—WVL has filed claims and has

appeared actively in the case without any reservation.

        Conclusion

        The procedural defects in the notice of removal and motion for remand do not

prevent me from determining whether I should retain or remand the Arizona state


37 WVL has likely waived its right to a jury trial by filing proof of claims in Pixius’s bankruptcy. See

Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58-59 (1989); Langenkamp v. Culp, 498 U.S. 42, 45
(1990); Shared Network Users Group, Inc. v. WorldCom Technologies, Inc., 309 B.R. 446, 451
(plaintiff in removed action voluntarily subjected itself to the equitable jurisdiction of the bankruptcy
court by filing its proof of claim). If I am without constitutional authority to enter a final order, my
findings of fact and conclusions of law may be treated as proposed findings and conclusions by the
district court. See Executive Benefits Ins. Agency v. Arkison, 573 U.S. 25 (2014); D. Kan. S.O. 13-1
and D. Kan. Rule 83.8.5(c).




                                                   13

                Case 19-05110         Doc# 35      Filed 06/11/20      Page 13 of 14
case. I have related-to jurisdiction over the removed action. Exercising my

discretion, I find no compelling equitable ground that warrants remand of this

action to the Arizona state court. The factors for exercising permissive abstention

weigh in favor of my retaining this proceeding. Because so many matters in the

bankruptcy case are entangled with the debtor’s relationships with the Member

Groups and their members, WVL, and one another, and considering that all of these

parties appear in some capacity in the main case, these disputes should be tried in

this forum, rather than piecemeal in different state and federal courts.

      The Motion to remand and alternatively, to abstain is DENIED.

                                           ###




                                         14

             Case 19-05110     Doc# 35    Filed 06/11/20   Page 14 of 14
